PER CURIAM.
The assignments of error do not require us to decide whether the terms of the injunction are broader than the case warrants. The fifteenth assignment is the only one directed to the point, and does not specify any particulars in which the terms are too broad. Eor reasons stated on the argument, we are of the opinion that we are not authorized to pass upon the question of jurisdiction presented.
Upon the principal question argued we are not convinced of the unsoundness of the conclusions of Judge Thomas as expressed in his opinion in the court below, and see no reason for departing from our usual custom not to formulate an extended opinion on appeals from orders for preliminary injunctions where we affirm the court below, unless we disapprove the reasoning of its opinion.
The order is affirmed.